Name: Commission Regulation (EC) NoÃ 117/2006 of 24 January 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: trade policy;  energy policy;  marketing;  beverages and sugar;  agricultural activity
 Date Published: nan

 25.1.2006 EN Official Journal of the European Union L 21/5 COMMISSION REGULATION (EC) No 117/2006 of 24 January 2006 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 4/2006 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Articles 35 and 36 of Regulation (EEC) No 822/87 and Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 666 095,04 hectolitres of alcohol at 100 % vol., broken down as follows: (a) one lot with the number 31/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (b) one lot with the number 32/2006 EC for a quantity of 100 000 hectolitres of alcohol at 100 % vol.; (c) one lot with the number 33/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (d) one lot with the number 34/2006 EC for a quantity of 100 000 hectolitres of alcohol at 100 % vol.; (e) one lot with the number 35/2006 EC for a quantity of 100 000 hectolitres of alcohol at 100 % vol.; (f) one lot with the number 36/2006 EC for a quantity of 50 000 hectolitres of alcohol at 100 % vol.; (g) one lot with the number 37/2006 EC for a quantity of 100 000 hectolitres of alcohol at 100 % vol.; (h) one lot with the number 38/2006 EC for a quantity of 100 000 hectolitres of alcohol at 100 % vol., (i) one lot with the number 39/2006 EC for a quantity of 16 095,04 hectolitres of alcohol at 100 % vol. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 4/2006 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12 noon Brussels time on 1 March 2006. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency holding the alcohol concerned; (b) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % vol.; (c) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure; (d) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them, (ii) they agree to submit to any checks made on the destination and use made of the alcohol, (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis; (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1820/2005 (OJ L 293, 9.11.2005, p. 8). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol. Regulation (EC) No 1493/1999 (Article) Regulation (EC) No 822/87 (Article) Type of alcohol Spain Lot No 31/2006 EC TarancÃ ³n C-5 24 831 30 raw C-6 25 169 30 raw Total 50 000 Spain Lot No 32/2006 EC TarancÃ ³n C-1 25 117 27 raw C-2 24 998 27 D-3 25 159 27 D-4 24 726 27 raw Total 100 000 France Lot No 33/2006 EC Onivins  Longuefuye 53200 Longuefuye 10 22 420 28 raw 12 22 440 28 raw 18 5 140 28 raw Total 50 000 France Lot No 34/2006 EC Onivins  Port-La-Nouvelle EntrepÃ ´t dalcool Av. Adolphe Turrel, BP 62 11210 Port-La-Nouvelle 10 7 205 27 raw 9 22 280 27 raw 26 12 370 30 raw 25 12 245 27 raw 24 12 515 27 raw 23 780 28 raw 23 11 340 30 raw 23 140 30 raw 22 11 090 28 raw 22 1 330 30 raw 36 8 705 27 raw Total 100 000 France Lot No 35/2006 EC Deulep  PSL 13230 Port-Saint-Louis-du-RhÃ ´ne B1 42 640 27 raw Deulep Bld Chanzy 30800 Saint-Gilles-du-Gard 72 38 690 30 raw 72 6 890 30 raw 72 470 27 raw 73 11 310 30 raw Total 100 000 Italy Lot No 36/2006 EC Bertolino  Partinico (PA) 3A-33A-34A 27 100 27 + 30 raw Trapas  Petrosine (TP) 20A 8 500 30 raw Enodistil 22A 2 700 30 raw S.V.M.  Sciacca (AG) 4A-30A-32A-35A 2 200 27 raw GE.DIS  Marsala (TP) 88-10B 9 500 30 raw Total 50 000 Italy Lot No 37/2006 EC S.V.A.  Ortona (CH) 20A 2 000 27 raw Bonollo  Paduni-Anagni (FR) 15A-35A-49A-51A 35 000 27 + 30 raw Deta  Barberino Val dElsa (FI) 5A 1 500 27 raw Balice Distill.  San Bastilio Motolla (TA) 2A 1 000 27 raw DAuria  Ortona (CH) 17A-19A-21A-22A-41A 12 000 27 raw De Luca  Novoli (LE) 7A-16A 9 950,62 27 raw Di Lorenzo  Ponte Valleceppi (PG) 26A 6 929,30 30 raw Di Lorenzo  Pontenuovo di Torgiano (PG) 1B 27 raw Balice S.n.c.  Valenano (BA) 11A-46A-49A-50A-51A 14 500 27 raw D.C.A.  Ascoli Piceno (AP) 101-81-17-103-44 1 306,93 35 + 36 raw/neutral Distill. Del Sud  Rutigliano 18 + 23 + 36 + 72 + 73 7 242,45 36 neutral Caviro  Carapelle (FG) 5C 8 570,70 27 raw Total 100 000 Italy Lot No 38/2006 EC Caviro  Faenza (RA) 3A-12A-13A-14A 25 429,30 27 + 30 raw Di Lorenzo  Pontenuovo di Torgiano (PG) 1B 8 570,70 27 raw Mazzari  S.Agata sul Santerno (RA) 5A-6A 34 000 27 raw Dister  Faenza (RA) 121A-124A 7 000 27 + 30 raw I.C.V.  Borgoricco (PD) 5A 2 000 27 raw Tampieri  Faenza (RA) 15A-17A-18A-19A 3 000 27 raw Villapana  Faenza (RA) 6A-8A 11 000 27 raw Cipriani  Chizzola di Ala 2A-3A-24A-30A 9 000 27 raw Total 100 000 Hungary Lot No 39/2006 EC Miskolci LikÃ rgyÃ ¡r Rt. 3527 Miskolc, VitÃ ©z u. 13. Hrsz.: 4686/5, 4686/2 I/3 129,11 27 raw I/4 139,57 27 raw I/5 136,19 27 raw I/6 136,84 27 raw I/7 123,37 27 raw I/8 140,10 27 raw I/9 136,15 27 raw I/10 137,61 27 raw I/11 123,42 27 raw I/12 137,57 27 raw III/31 129,11 27 raw III/32 129,11 27 raw III/33 129,11 27 raw III/34 129,11 27 raw Tokaj KereskedÃ hÃ ¡z Rt. 3934 Tolcsva, PetÃ fi SÃ ¡ndor u. 32. Hrsz.: 142/1 2214440 4 819,02 27 raw 2214450 3 962,76 27 raw Tokaj KereskedÃ hÃ ¡z Rt. 3943 Bodrogolaszi, OrszÃ ¡g Ã ºt 19. Hrsz.: 196-198, 200-202 SZ/I 1 832,10 27 raw SZ/II 1 842,46 27 raw SZ/III 1 782,33 27 raw Total 16 095,04 ANNEX II Intervention agencies holding the alcohol referred to in article 3 Onivins-Libourne  FEGA  AGEA  MezÃ ³gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal  ANNEX III Address referred to in article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 Rue de la Loi/Wetstraat 200 B-1049 Brussels Fax (32-2) 298 55 28 E-mail address: agri-market-tenders@cec.eu.int